Citation Nr: 0122569	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  98-13 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right knee strain.

2.  Entitlement to service connection for arthritis of the 
right knee.

3.  Entitlement to an increased disability rating for 
residuals of a left knee injury, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The veteran requested a personal hearing at the RO in 
September 1998.  He was notified in April 1999 that a 
personal hearing had been scheduled at the RO in June 1999.  
Information on file indicates that the veteran subsequently 
canceled his June 1999 personal hearing.


FINDINGS OF FACT

1.  The veteran's currently diagnosed right knee sprain was 
not shown in service or for many years after his discharge 
from service.  There is no competent evidence that the right 
knee sprain is related to his military service.

2.  There is no current X-ray evidence of arthritis of the 
veteran's right knee.

3.  The veteran failed, without good cause, to report for a 
VA orthopedic examination of the left knee, which was 
scheduled to be conducted in September 2000.


CONCLUSIONS OF LAW

1.  Right knee sprain was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2000).

2.  Arthritis of the right knee was not incurred in or 
aggravated by active duty and its incurrence or aggravation 
during active duty may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

3.  Because the veteran has failed, without good cause, to 
report for a VA physical examination which was scheduled in 
connection with his claim of entitlement to an increased 
evaluation for service-connected left knee disability, the 
veteran's claim is denied.  38 C.F.R. § 3.655 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected left knee disability.  He is  also seeking 
entitlement to service connection for right knee 
disabilities, claimed as right knee sprain and arthritis. 

In the interest of clarity, the Board will initially discuss 
VA's duty to assist the veteran in the development of his 
claims.  A factual background common to the issues on appeal 
will be provided.  The Board will then address the issues on 
appeal.

Initial matter - VA's duty to assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) , Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)]. This law 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.

The record reflects that the veteran has been informed of the 
requirements for establishing service connection for the 
disabilities at issue, as well as being informed of the 
requirements for establishing an increased evaluations for 
the service-connected disability at issue.  He has been 
requested to provide information concerning potential sources 
of medical evidence pertaining to post-service treatment for 
the disabilities at issue.  In fact, a letter was sent by VA 
to the veteran in February 2001 discussing the VCAA and what 
the veteran should provide to warrant entitlement to service 
connection for the disabilities at issue.  

Letters were sent by VA to the veteran on two occasions, in 
August and September 1998, in an attempt to determine if 
there were any outstanding medical records; the veteran did 
not respond to either letter.  The Court has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to his claim is not a one-way street, 
meaning that he cannot sit passively by when requested to 
submit evidence or report for examination. "If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It was incumbent on 
the veteran to advise the RO of the existence of such medical 
evidence.  He has failed to do so. 

The record contains medical evidence relevant to adjudication 
of these claims.  The reports of medical examinations reflect 
that the VA examiners recorded the past medical history, 
noted the veteran's current complaints, conducted physical 
examinations, and rendered appropriate diagnoses.  

Although it was contended on behalf of the veteran in August 
2001 that this case should be remanded to the RO to obtain VA 
Vocational Rehabilitation records, the Board notes that while 
there is a September 1997 application for VA Vocational 
rehabilitation on file, it appears that the veteran was not 
accepted for Vocational Rehabilitation, since it is noted on 
the back of the application that basic entitlement to 
Vocational Rehabilitation requires that the veteran be 
assigned at least a 20 percent evaluation for service-
connected disability, and the veteran is rated as 10 percent 
disabling.  Accordingly, a remand for VA Vocational 
rehabilitation records which are obviously nonexistent would 
obviously be a futile exercise.

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to notify and to assist mandated by the VCAA and its 
implementing regulation.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

Service medical records are pertinently negative with respect 
to the veteran's right knee.  Records dated May 1973 reveal 
that the veteran had injured his left knee two weeks earlier.  
X-rays of the left knee were noted to be negative. 
Examination revealed full range of motion with tenderness.  
The impression was left knee strain.  The veteran's lower 
extremities were noted to be normal on discharge medical 
examination in June 1974.

A May 1975 rating decision granted entitlement to service 
connection for residuals of a left knee injury and assigned a 
noncompensable evaluation.

A VA outpatient record dated in April 1976 reveals a possible 
left knee injury without pain or loss of motion on flexion or 
extension.  The assessment was no residual disability.  It 
was noted on VA hospitalization in November and December 1981 
that the veteran had injured his left knee in service with an 
occasional popping sensation since then.  He began noticing 
pain and swelling of the knee about three weeks prior to 
hospital admission.  An arthroscopy revealed chondromalacia 
and synovitis of the left knee and a possible septic joint 
with staph aureus from knee aspirate.  The diagnosis was 
chondromalacia and synovitis of the left knee.

A March 1982 rating decision granted a 10 percent rating for 
the veteran's service-connected residuals of left knee 
injury.

The veteran complained on VA examination in September 1984 
that his left leg locked up, that it bothered him in cold 
weather, and that it sometimes kept him from working.  
Physical examination revealed tenderness along the inner 
table of the tibia, and definite weakness as compared to the 
right leg.  X-rays of the left leg were considered to be 
within normal limits.  The diagnosis was remote injury of the 
left knee with definite weakness.

A VA outpatient record for January 1986 reveals complaints of 
constant left knee pain.  The veteran complained on VA 
examination in March 1986 that his left leg had gotten worse.  
Examination revealed full range of motion without effusion, 
atrophy, edema, or instability.  There was a tender mid joint 
line and definite weakness.  X-rays of the left knee showed 
minimal subchondral sclerosis on the medial tibial plateau.  
Left chondromalacia patella was diagnosed.

The veteran complained on VA examination in August 1995 of 
bilateral knee disability involving weakness and pain.  He 
said that both knees had been injured in service.  Physical 
examination revealed a normal gait with motion from 0-150 
bilaterally; there was no effusion, ligamentous laxity, or 
pain to patellar pressure.  The examiner noted that the 
examination was unremarkable.  X-rays of the left knee showed 
minimal degenerative joint disease.  The diagnosis was 
bilateral chronic knee sprain, status post left knee surgery, 
with minimal degenerative joint disease on recent X-rays.  

VA outpatient records reveal that the veteran complained in 
June 1995 of pain, locking, and giving way of the left knee.  
Physical examination did not reveal any swelling or fluid.  
The diagnosis was patellofemoral disease, chondromalacia of 
the left knee cap.  The veteran complained in July 1997 of 
difficulty working secondary to knee pain.  Examination 
showed knee motion from 0-130 degrees; there was tenderness 
to patellar compression but no ligamentous instability.  July 
1997 VA
X-rays were reported to show minimal narrowing of the medial 
femorotibial joint compartments.

X-rays of the veteran's knees did not show any osteophytes or 
joint space narrowing.

An orthopedic examination for VA purposes was conducted by 
E.H.S., M.D., in February 1998.  The veteran complained of 
bilateral knee pain.  On physical examination, the veteran 
had a normal gait but used a cane to ambulate.  Bilateral 
knee motion was from 0-150 degrees without effusion, 
ligamentous instability or pain to patellar pressure.  X-rays 
of both knees were noted to be normal.  The diagnosis was 
chronic bilateral knee sprain.  

Dr. E.H.S. examined the veteran for again in October 1998.  
The veteran complained of bilateral knee pain and stiffness; 
he used a cane to ambulate and wore bilateral knee elastic 
supports.  He removed the knee supports prior to physical 
examination.  On examination, the veteran demonstrated very 
slow, deliberate bilateral antalgic gait using a cane.  
Motion was from 0-140 degrees with no effusion, ligamentous 
instability, or pain to patellar pressure.  Although the 
veteran complained of knee pain on any motion, the examiner 
noted that this response appeared to be out of proportion to 
the magnitude of the maneuver that was being performed.  It 
was noted that current X-rays of the knees showed minimal 
changes of joint space narrowing of the left knee and a 
normal right knee.  The diagnosis was chronic bilateral knee 
sprain with minimal osteoarthritis of the left knee and 
normal right knee X-rays.  An addendum to the report noted 
mild degenerative changes of the left knee.

It was reported in May 2000 that an MRI of the left knee 
showed post-surgical changes and minor degenerative changes 
involving the medial compartment and lateral meniscus.

Evidence on file reveals that the veteran was scheduled for a 
VA examination in September 2000 to evaluate his service-
connected left knee.  It was noted that the veteran failed to 
report for the scheduled examination on September 27, 2000 
and that the letter of the appointment had been sent to the 
veteran's most recent address of record.  There is no 
explanation on file for the veteran's failure to attend the 
examination.

1.  Entitlement to service connection for right knee strain.

2.  Entitlement to service connection for arthritis of the 
right knee.

Relevant Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001).  

Service connection may be granted on a presumptive basis for 
arthritis is shown to a compensable degree within a year of 
service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 
1991); 38 C.F.R. § 3.307, 3.309 (2000).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2000).

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 
3.102 (2000).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") stated that "a veteran need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Right Knee Strain

There must be a current disability resulting from that 
condition or injury. See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In this case, bilateral knee sprain was diagnosed in 
August 1995, and chronic bilateral knee sprain was diagnosed 
by Dr. S. in February and October 1998. 

However, the veteran's service medical records refer only to 
an injury of the left knee, for which the he is currently 
service connected.  Moreover, post-service medical records 
for decades after he left service refer only to a disability 
of the left knee.  It was not until VA examination in August 
1995, which is over 20 years after his discharge from 
service, that the veteran first contended that he injured his 
right knee in service.  Moreover, there is no medical 
evidence on file linking the veteran's currently diagnosed 
chronic right knee sprain to his service.  

Since there is no competent medical evidence of a right knee 
injury or disability in service, no evidence of right knee 
sprain for many years after service discharge and no evidence 
of any connection between the veteran's current right knee 
disability and any service injury, service connection for 
right knee strain is not warranted.

With respect to the veteran's own statements to the effect 
that he had a right knee disability which originated in 
service, it is now well-established that the appellant, as a 
layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  

Arthritis of the right knee

As noted immediately above, there is no objective evidence of 
a right knee disability in service or for many years after 
service.  As noted above, the veteran initially complained of 
right knee disability on VA examination in August 1995.  

Although it was noted on X-rays of the knees taken in July 
1997 that there was minimal narrowing of the medial 
femorotibial joint compartments, all subsequent X-rays of the 
right knee were normal.  X-rays in December 1997 did not find 
any osteophytes or joint space narrowing.  X-rays by Dr. 
E.H.S. in February 1998 and October 1998 did not show any 
right knee disability.  

Although there are several notations in the outpatient 
records of bilateral degenerative joint disease of the knees, 
these were evidently based on the findings in July 1997 or on 
the veteran's own self report.  

With respect to any report of arthritis made by the veteran 
himself to a health care provider, see Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) [the Board is not bound to accept 
a physician's opinion when it is based exclusively on the 
recitations of a claimant].  See also Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  

With respect to the July 1997 radiology report, recent X-rays 
from more than one source fail to confirm right knee 
arthritis.  The Board finds these more recent multiple 
negative findings, collectively, to be more probative that 
the since July 1997 finding of "minimal" narrowing of the 
medical femorotibial joint compartments.  Accordingly, the 
Board concludes that arthritis has not been established based 
on X-ray findings.  Cf. 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2000).  

As with the veteran's belief that his right knee strain 
started in service, his opinion that he has right knee 
arthritis due to service is entitled to no weight.  See 
Espiritu, supra.

The preponderance of the evidence accordingly does not show 
that the veteran currently has arthritis of the right knee or 
for that matter ever had arthritis of the  right knee 
disability during service or at any time thereafter.  In the 
absence of the claimed disability, service connection cannot 
be granted.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  The benefit sought on appeal is 
accordingly denied.

3.  Entitlement to an increased disability rating for 
residuals of a left knee injury, currently evaluated as 10 
percent disabling.

The veteran is also seeking entitlement to an increased 
disability rating for his service-connected left knee strain, 
which is currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic code 5257, to include 
consideration of arthritis of the left knee as part of the 
service-connected disability.  See VAOPGCPREC 23-97 (July 1, 
1997).

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2000). The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of "good cause" include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a) (2000).  When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2000).

Analysis

As described above, the veteran was scheduled for a VA 
orthopedic examination of his service-connected left knee 
disability in September 2000 in conjunction with his claim of 
entitlement to an increased evaluation.  The veteran failed 
to report for the examination.  

It is clear that VA has the authority to schedule a VA 
examination and the veteran has an obligation to report for 
that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2000), 
examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability. Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.

In this case, there was ample reason for scheduling the 
veteran for another examination of his left knee.  There was 
and is some question as to whether there is arthritis of the 
left knee and if so how this affects the knee's functioning.  
More significantly, questions remain concerning the level of 
the veteran's left knee disability.  In part, these questions 
are generated by what appears to be a pattern of exaggeration 
of symptomatology by the veteran.  As an example, the veteran 
has appeared at examinations with a cane and wearing leg 
braces, yet his gait was found to be normal and there was no 
ligamentous laxity.  This is at least suggestive that the 
cane and braces were merely props.  In addition, the October 
1998 examiner specifically indicated that the veteran's pain 
responses were out of proportion to the magnitude of the 
maneuver that was being performed.  It is therefore clear 
that another examination was properly scheduled.       

There is no evidence which indicates that the veteran did not 
receive notice to report for the examination which was 
scheduled in September 2000.  Moreover, the Court has ruled 
that there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), [citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)]. While 
the Ashley case dealt with regularity of procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied this presumption of regularity to procedures at 
the RO.  In the absence of evidence to the contrary, it 
cannot be presumed that the veteran did not receive notice of 
the scheduled VA examination.

If, in fact the veteran moved without informing VA of his new 
address, the Court has stated that "[i]n the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993), 
which

The dispositive law in this case is 38 C.F.R. § 3.655 (2000).  
Under 38 C.F.R. § 3.655(b), "[w]hen a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied."  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).

The veteran failed to report for the scheduled VA examination 
in September 2000.  No explanation has been offered for his 
failure to report.  There is no evidence on file 
demonstrating that the veteran had any good cause for failing 
to report for examination of his service-connected left knee 
disability when VA requested.

In a case where the law and not the evidence is dispositive, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In such a situation, the 
Board has no alternative but to deny the veteran's claim as 
provided under the regulatory provisions of 38 C.F.R. § 
3.655.  Accordingly, the appropriate disposition of the 
veteran's claim of entitlement to an increased evaluation for 
service-connected left knee disability is denial of the claim 
because of his failure to report for a VA examination without 
evidence of good cause for the failure to report.


ORDER

Entitlement to service connection for right knee strain is 
denied.

Entitlement to service connection for right knee arthritis is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a left knee injury is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

